Citation Nr: 9915408	
Decision Date: 06/01/99    Archive Date: 06/15/99

DOCKET NO.  98-12 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina




THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for asthma.




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from December 1968 to February 
1970.  By rating action of March 1970, the RO denied service 
connection for asthma.  The veteran was notified of the 
denial and of his appellate rights by letter of April 1970, 
but he did not file a timely notice of disagreement with the 
March 1970 RO decision.  This appeal arises from a January 
1995 determination of the RO which denied service connection 
for asthma on the grounds that new and material evidence had 
not been submitted to reopen the claim.  Although the RO 
notified the veteran of the denial, he was not notified of 
his appellate rights and thus the Board of Veterans' Appeals 
(Board) accepts the September 1996 statement by the veteran 
as a timely filed Notice of Disagreement (NOD).  
Subsequently, by rating action of January 1998, the RO 
continued to deny service connection for asthma on the 
grounds that new and material evidence had not been submitted 
to reopen the claim.  

In a July 1998 NOD, the veteran requested a hearing before a 
Member of the Board in Washington, D.C.  The veteran failed 
to report to the hearing which was set for a date in April 
1999.


REMAND

38 C.F.R. § 3.156(a) provides, in pertinent part, that in 
order to reopen a claim for service connection, there must be 
added to the record new and material evidence which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that, once a denial of service connection has become final, 
the claim cannot subsequently be reopened unless new and 
material evidence has been presented.  The Board must perform 
a two-step analysis when the veteran seeks to reopen a claim 
based on new evidence.  First, the Board must determine 
whether the evidence is "new and material."  Second, if the 
Board determines that the claimant has produced new and 
material evidence, the claim is reopened and the Board must 
evaluate the merits of the veteran's claim in light of all 
the evidence, both old and new.  Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

The Board notes that, until recently, the caselaw of the 
Court mandated that the third question to be resolved in the 
first step of the Manio analysis was whether, in light of all 
the evidence of record, there was a "reasonable possibility 
that the new evidence, when viewed in the context of all the 
evidence, both new and old, would change the outcome" in the 
prior determination.  Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991); see Evans v. Brown, 9 Vet. App. 273, 283 (1996).  
However, the 
United States Court of Appeals for the Federal Circuit has 
recently held that this judicially created standard is 
inconsistent with the language of section 3.156(a) of VA 
regulations, cited above, and has overruled the extension of 
the Manio analysis that was first articulated by the Court in 
Colvin, supra.  See Hodge v. West, 155 F. 3d. 1356 (1998).  
Inasmuch as the January 1998 rating action and the June 1998 
Supplemental Statement of the Case (SSOC) were based, in 
part, on the standard which was struck down in Hodge, supra, 
a remand is warranted to allow the RO to apply the standards 
set forth therein.  The Board notes that the January 1998 
rating action and the June 1998 SSOC applied the correct 
standard of review at the time they were issued, because the 
Hodge case was not decided by the United States Court of 
Appeals for the Federal Circuit until September 16, 1998.  
However, this fact does not change the requirement that this 
case be considered in accordance with the Hodge decision.  
The veteran's representative has alluded to this in his 
informal hearing presentation in April 1999.  

In reviewing the evidence of record at the time of the March 
1970 rating action and the determination made at that time, 
the Board notes that there was recorded clinical data in 
service medical records to the effect that asthma preexisted 
service.  There was no clinical documentation of asthma on 
the preenlistment examination.  The RO denied the claim in 
March 1970 for the reason that asthma preexisted service and 
was not aggravated by service.  The Court has held that the 
presumption of soundness at enlistment cannot be rebutted 
solely by recorded clinical data in service medical records.  
Either the preservice clinical records must be obtained or 
there must be a medical opinion that the disorder at issue 
clearly and unmistakably preexisted service.  See Crowe v. 
Brown, 7 Vet. App. 238 (1995); and Vanerson v. West, No. 97-
1582 (U.S. Vet. App. March 18, 1999).  In addition to the 
procedural development noted above, further medical 
development will be required here.

The case is REMANDED to the RO for the following action:

1.  The RO should ascertain from the 
veteran, all medical facilities where he 
was treated for bronchial asthma prior to 
and subsequent to service.  When he 
responds, all preservice clinical records 
and any post service clinical records not 
already in the claims folder should be 
obtained for association with the claims 
folder.

2.  Thereafter, the veteran should be 
accorded an examination by a specialist 
in respiratory diseases to ascertain the 
current status of his asthma.  The claims 
folder including a copy of this remand 
must be made available to the examiner 
prior to the examination, for his use in 
study of the case.  He should state in 
the examination report that the claims 
folder has been reviewed.  All clinical 
findings should be reported in detail.  
If preservice clinical records showing 
treatment for asthma are obtained, the 
examining physician should respond to the 
following question:  Did the veteran's 
preservice asthma increase in severity 
during service.  If preservice clinical 
records of treatment for asthma are not 
obtained, the examining physician should 
respond to the following questions:  (a) 
Did the veteran's asthma clearly and 
unmistakably preexist service; (b) If the 
answer to the question posed in (a) above 
is in the affirmative, did the preservice 
bronchial asthma increase in severity 
during service.

3.  The RO should then review the record 
and readjudicate the issue of whether new 
and material evidence has been submitted 
to reopen a claim for service connection 
for asthma.  The RO is directed to make a 
decision on the issue based only on 
consideration of the holding in Hodge, 
supra, and on 38 C.F.R. § 3.156.

If the determination remains adverse to the veteran, both he 
and his representative  should be provided with an SSOC.  
They should be given the opportunity to respond within the 
applicable time.  Thereafter, the case should be returned to 
the Board, if in order.  The appellant need take no action 
until otherwise notified.  The purpose of this remand is to 
comply with precedent decisions of the Court, to obtain 
clarifying data, and to ensure due process of law.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).









